Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Griffith on 01/27/2022.
The application has been amended as follows: 
	On line 5 of claim 53, after “non-catalytic” ----to produce a regenerated catalyst mixture---- has been inserted.
	On line 6 of claim 53, “the catalyst mixture” has been changed to ----a portion of the regenerated catalyst mixture----.
	 On line 9 of claim 53, “the catalyst mixture” has been changed to ----another portion of the regenerated catalyst mixture----.
	On the last line of 53, “the reactor” has been changed to ----the second reactor----.

	Claims 60-66 have been canceled.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/THUAN D DANG/Primary Examiner, Art Unit 1772